COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF G. M., A CHILD,             §              No. 08-22-00030-CV

                       Appellant.                §                Appeal from the

                                                 §                65th District Court

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2021DCM0493)

                                                 §
                                            ORDER

       The Court GRANTS the Appellee’s first motion for extension of time within which to file

the brief until June 7, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eric Tai, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before June 7, 2022.

       IT IS SO ORDERED this 17th day of May, 2022.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.